DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments filed 6/23/2022
Applicant’s Amendment overcomes the previous informalities of record. As such, the previous drawing objections, claim objections, and 112 rejections are all withdrawn.
Applicant’s Arguments regarding the prior art rejections over Anderson (US 3719194) are persuasive in part, at least to the extent that the previous 102 rejection is withdrawn. However, new 103 rejections are made over Anderson in view of previously cited Carmack (US 4763683), necessitated by the Applicant’s Arguments regarding Anderson and the anti-rotation safeguard.  
	In the new rejection, applicant’s argument that Anderson does not disclose “the outflow prevention valve has a guide which has play for the sealing member and which is constructed in the closure position to allow an angular deviation of at least 0.20 degrees between an axial direction of the valve seat and an axial direction of the sealing member” remains pertinent, but is not persuasive. While 64 provides friction and force resistance to the mobility of 34, it is not seen to wholly prevent transverse/angular mobility. This is especially apparent in FIG 1, where when the pipes are coupled, 64 is either clear of 34 or has only a loose relationship with 34. Therefore, Anderson is seen to evidence the capability of “play for the sealing member and which is constructed in the closure position to allow an angular deviation of at least 0.20 degrees between an axial direction of the valve seat and an axial direction of the sealing member” in a similar manner to applicant’s FIG 1 and this argument is not persuasive.  
Applicant’s Arguments regarding the prior art rejections over Fletcher (US 6997181)/Meyer (WO 2012163910) are found to be persuasive, and therefore the prior art rejections of record utilizing Fletcher are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11-14, 16-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 3719194) in view of Carmack (US 4763683).

Regarding claim 1, Anderson (FIG 1-5) discloses” A breakaway coupling for connecting two fluid lines, comprising a first coupling portion (10) which can be connected to a first fluid line (upper 32) of the two fluid lines and a second coupling portion (12) which can be connected to a second fluid line (lower 32) of the two fluid lines, having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 1 lines 44-47); 
b. at least one of the coupling portions (in both) has an outflow prevention valve (assembly of 34, 18, 54) having a valve seat (18, 35) and a sealing member (34) which is constructed to cooperate with the valve seat (see FIG 2), 
c. the outflow prevention valve has a hold-open element (54) which is constructed in the assembled state of the coupling portions (see FIG 1) to enable the fluid to flow through (see FIG 1), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the two fluid lines (see FIG 2), 
e. the outflow prevention valve has a guide (inner wall of 12) which has play for the sealing member (34, see gap b/n 34 and 12 in FIG 1 and 2) and which is constructed in the closure position to allow an angular deviation of at least 0.20 degrees between an axial direction of the valve seat and an axial direction of the sealing member (while not explicitly illustrated, it is understood that the radial clearance allows a small degree [visibly greater than 0.2 degrees] of offset relative to the vertical axis; additionally there is not seen to be any structure preventing said offset), 
f. the breakaway coupling further has a … safeguard (14, 15, holes in 12) which during operation of the coupling prevents axial movement of the first coupling portion and second coupling portion relative to each other (understood that axial movement is resisted by 12 relative to 10 due to 15 being inserted into 14), wherein the …safeguard has a securing element (15) which is arranged between the first coupling portion and the second coupling portion (between 10 and 14), characterized by the additional features: 
g. the valve seat (18) has an abutment face (upper face) for the sealing member (see FIG 2), 
h. in the region of the abutment face there is arranged a compensation element (35) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than either 18 or 34, as is standard in the art), wherein the compensation element is arranged between the valve seat and the sealing member (see FIGs) in such a manner that it prevents, in the region of the abutment face, direct contact between the valve seat and the sealing member (see FIGs).”
Anderson does not explicitly show “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other…”. It is unclear as Anderson does not show the perspective necessary.
However, Carmack (FIG 1-3) teaches a frangible coupling valve analogous to Anderson comprising an anti-rotation means comprising pins 116 passing through a sleeve 52 and into a blind bore of 54 (see FIGs 1 and 3) (analogous to pin assembly of Anderson), such that the pins prevent rotation and axial movement of 52 relative to 54.
Therefore it would have been obvious, before the effective filing date, to modify the pin coupling of Anderson to prevent rotation such that “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other”, as taught by Carmack, to provide an analogous coupling with a more predictable/reliable shear of the pins by securing them at a single position.

Regarding claim 3, Anderson (FIG 1-5) discloses “A breakaway coupling for connecting two fluid lines, comprising a first coupling portion (12) which can be connected to a first fluid line (upper 32) of the two fluid lines and a second coupling portion (10, 14) which can be connected to a second fluid line (lower 32) of the two fluid lines, having the following features: 
a. the coupling portions can be separated from each other by means of a defined separation force (Column 1 lines 44-47); 
b. at least one of the coupling portions (upper 30) has an outflow prevention valve (assembly of 34, 18, 54) having a valve seat (18, 35) and a sealing member (34) which is constructed to cooperate with the valve seat (see FIG 2), 
c. the outflow prevention valve has a hold-open element (54) which is constructed in the assembled state of the coupling portions (see FIG 1) to enable the fluid to flow through (see FIG 1), 
d. the outflow prevention valve is constructed in the separated state of the coupling portions (FIG 2) to prevent an outflow of the fluid from at least one of the two fluid lines (see FIG 2), 
e. the breakaway coupling further has a … safeguard (14, 15, 12) which during operation of the coupling prevents axial movement of the first coupling portion and second coupling portion relative to each other (understood that axial movement is resisted by 12 relative to 10 due to 15 being inserted into 14), wherein the … safeguard has a securing element (15) which is arranged between the first coupling portion and the second coupling portion (between 12 and 14), characterized by the additional features: 
f. the valve seat (18) has an abutment face (upper face) for the sealing member (see FIG 2), 
g. in the region of the abutment face there is arranged a compensation element (35) which comprises a material which has a lower hardness than the material of the valve seat and/or than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than either 18 or 34, as is standard in the art).”
Anderson does not explicitly show “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other…”. It is unclear as Anderson does not show the perspective necessary.
However, Carmack (FIG 1-3) teaches a frangible coupling valve analogous to Anderson comprising an anti-rotation means comprising pins 116 passing through a sleeve 52 and into a blind bore of 54 (see FIGs 1 and 3) (analogous to pin assembly of Anderson), such that the pins prevent axial movement and rotation of 52 relative to 54.
Therefore it would have been obvious, before the effective filing date, to modify the pin coupling of Anderson to prevent rotation such that “the breakaway coupling further has an anti-rotation safeguard which during operation of the coupling prevents rotation of the first coupling portion and second coupling portion relative to each other”, as taught by Carmack, to provide an analogous coupling with a more predictable/reliable shear of the pins by securing them at a single position.

Regarding claim 4, Anderson (FIG 2) discloses “wherein the compensation element (35) is connected to the sealing member (see FIG 2; abutment read on “connected to”), wherein the connection is carried out in a frictionally engaging or positive-locking or materially engaging manner (connection in FIG 2 understood to utilize some amount of dimensional interference [due to resiliency of 35, read on frictional engagement, material engagement).”

Regarding claim 5, Anderson (FIG 2) discloses “wherein the sealing member has a groove (taper at 40 read on “groove” relative to end-face of 34) which extends in a peripheral direction (groove extends radially out) and in which the compensation element (35) is inserted (see FIGs).”

Regarding claim 6, Anderson (FIG 1-5) discloses “wherein the compensation element is connected to the valve seat (see FIGs), wherein the connection is carried out in a frictionally engaging or positive-locking or materially engaging manner (understood that 36 screws down on 35, pressure-clamping it to 18).”

Regarding claim 7, Anderson (FIG 1-5) discloses “wherein the valve seat (18) has a groove (upper groove where 35 resides) which extends in a peripheral direction and in which the compensation element is inserted (see FIG 2).”

Regarding claim 9, Anderson (FIG 1-5) discloses “wherein the compensation element has a plastics material, in particular an elastomer material, or is formed therefrom (Column 3 line 59)”.

Regarding claim 11, Anderson does not explicitly state “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz which is between 1 um and 63 um.” 
	It would have been obvious, before the effective filing date, to design the mean roughness depth of the sealing member or valve seat of Anderson to be any desired amount, in this case “wherein the sealing member and/or the valve seat has/have in the region of the abutment face a mean roughness depth Rz which is between 1 um and 63 um”, as the structure of the application is generally taught by Anderson, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components in line with industry standards.

Regarding claim 12, Anderson (FIG 1-5) discloses wherein the outflow prevention valve (assembly of 34, 18, 54) is arranged on the second coupling portion (12, see FIG 1), wherein the hold-open element (54) in the assembled state of the coupling portions (FIG 1) is in abutment with an abutment face of the first coupling portion (abuts 10 via 60) and holds the valve member of the outflow prevention valve in an open position counter to a closure force (counter to 38).”

Regarding claim 13, Carmack (FIG 3), as applied to claim 1, further teaches “wherein the securing element has a non-rotationally symmetrical securing ring (outer ring of 52 where 116 passes through in FIG 3; holes make it rotationally asymmetrical) which forms a positive-locking connection (understood to be present in FIG 3) with the first coupling portion (52) and second coupling portion (54) (see FIGs).”

Regarding claim 14, Anderson (FIG 1-5) discloses “which has a locking ring (14, 15) which engages in a first locking ring receiving member of the first coupling portion (outer portion of 10 where 15 is received) and a second locking ring receiving member of the second coupling portion (outer portion of 12 where 15 is received) and which can be disengaged by means of a defined separation force (abstract).”

Regarding claim 16, Anderson (FIG 1-5) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), wherein the compensation element is preferably configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Anderson enables this scenario to occur; if 34 were to offset in FIG 2 while being seated against 18, resilient [as well as understood to be deformable] 35 would absorb some of the force on the overloaded side and deform to some degree [read on “compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation”]).”

Regarding claim 17, Anderson (FIG 2) discloses ‘wherein the sealing member is constructed in a resilient manner (understood that 34 is tightly and resiliently assembled to with some interference via 64, 35) so that a clamping action is applied to the compensation element (axial force understood to occur on both sides of 35 via 18 and 34; both sides force read on “clamping action”) which is inserted into the groove (see FIG 2).”

Regarding claim 18, Anderson (FIG 1-5) discloses “wherein the valve seat (18) is constructed in a resilient manner so that a clamping action is applied to the compensation element which is inserted into the groove (screw 36 is driven down on 35, clamping it with 18 in what is understood to be a resilient manner).”

Regarding claim 20, Anderson does not explicitly state “wherein the mean roughness depth Rz is between 4 um and 10 um.”
It would have been obvious, before the effective filing date, to modify the system of Anderson such that “wherein the mean roughness depth Rz is between 4 um and 10 um”, as the structure of the application is generally taught by Anderson, and choosing desired design values to achieve the same expected result for that structure would be within routine skill in the art. One benefit for doing so would be to manufacture components having a smooth surface with some friction present.

Regarding claim 21, Anderson (FIG 1-5) discloses “wherein the sealing member and the valve seat are configured to assume a misaligned position with regard to each other (while not explicitly illustrated, it is understood that the radial clearance allows a small degree of misalignment relative to the vertical axis; additionally there is not seen to be any structure preventing said misalignment), wherein the compensation element is preferably configured to compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation (while not illustrated, it is understood that Anderson enables this scenario to occur; if 34 were to offset in FIG 2 while being seated against 18, resilient [as well as understood to be deformable] 35 would absorb some of the force on the overloaded side and deform to some degree [read on “compensate the misalignment between the sealing member and the valve seat by a local more powerful deformation”]).”

Regarding claim 22, Anderson (FIG 1-5) discloses “wherein the material of the compensation elemen has a lower hardness than the material of the valve seat and than the material of the sealing member (while not stated outright, it is generally understood that, as indicated by the cross-hatching and by being an elastomer [Column 3 line 59], that 35 is of a more resilient [and therefore softer] material than 18 and 34, as is standard in the art).”

Claims 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson/Carmack in view of Blume (US 8141849).

Regarding claims 8 and 19, Anderson is silent regarding “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A” and “wherein the hardness is in the range between 75 and 90 Shore-A.”
	However, Blume (FIG 1) teaches a valve seal 42, 44 (although in a different location, functionally analogous to “compensation element” of Anderson as it is an abutting seal) including an elastomeric material having a hardness of 75-85 Shore A hardness (Column 5 lines 45-47).
	Therefore it would have been obvious, before the effective filing date, to modify the material characteristics of the compensating element of Anderson such that “wherein the compensation element comprises a material whose hardness is in the range between 25 and 100 Shore-A” and “wherein the hardness is in the range between 75 and 90 Shore-A”, as taught by Blume, as the structure of a sealing compensating member is disclosed by Anderson, and designing said member out of a preferred material or material composition to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a seal with improved resistance to stress-related damage. 

Regarding claim 10, Anderson is silent regarding “wherein the sealing member and/or the valve seat has/have a plastics material or a metal or is formed therefrom.”
However, Blume (FIG 1) teaches it is known in the art of valves (structurally analogous to Anderson) to construct the valve body (read on “sealing member’) and the valve seat from metal (Column 9 lines 27-45, the “metal-to-metal” being the valve body and seat).
Therefore it would have been obvious, before the effective filing date, to modify the material used to make the sealing member and/or seat of Anderson such that “wherein the sealing member and/or the valve seat has/have a plastics material or a metal or is formed therefrom”, as taught by Blume, as the structure of a valve and seat are disclosed by Anderson, and designing the structures out of a preferred material to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a material that is durable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753